DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s Amendment filed 2/11/2022 wherein Claims 1-20 have been amended, Claim 21 was previously canceled, and Claim 22 has been added. 
The Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final dated 11/24/2021. The Examiner accepts the applicant’s replacement drawing sheets filed 2/11/2022.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final dated 11/24/2021. The Examiner accepts the applicant’s replacement specification filed 2/11/2022.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final dated 11/24/2021. Therefore, each and every claim objection previously set forth in the Non-Final dated 11/24/2021 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final dated 11/24/2021. Therefore, each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final dated 11/24/2021 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 2/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 12-13 , filed 2/11/2022, with respect to the rejection(s) of claim(s) 4, 17, and 21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see page 13, filed 2/11/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 5/5/2022.
The application has been amended as follows: 
Claim 1, line 11 has been amended to recite “a cap that is configured to directly engage with the guide pin”.
Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable as the closest prior art of record Evans et al. (US 2015/0246182; hereinafter Evans) in view of Aneas (US 2018/0177955). Evans in view of Aneas teaches a needle safety system comprising a sleeve defining a guide track having a guide pin retention portion, a travel portion ,and a lockout portion, a collar, a torqueable compression spring, and other limitations of claim 1. However, neither Evans, Aneas, nor any other prior art of record teaches and or suggests a cap that is configured to directly engage with the guide pin to retain the guide pin in the guide pin retention portion of the guide track when the cap is coupled to the sleeve.
Claims 2-20 and 22 are allowable as they are dependent upon allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783              
                                                                                                                                                                                          /NILAY J SHAH/Primary Examiner, Art Unit 3783